Citation Nr: 0332677	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a 
right hip injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 15, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In separate incidents during active service, the veteran 
sustained an injury to his right shoulder and injuries to his 
right ankle, right knee, and right hip.

2.  There is no competent medical evidence of a diagnosis of 
current disorders of the right ankle and right hip.

3.  There is no competent medical evidence linking current 
disorders of the right shoulder and right knee to the 
veteran's active service.

4.  Continuity of symptomatology  of disorders of the right 
shoulder, right ankle, right knee, and right hip has not been 
shown by credible evidence.





CONCLUSIONS OF LAW

1.  Residuals of a right ankle disorder were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Residuals of a right hip disorder were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Residuals of a right knee disorder were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  Residuals of a right shoulder disorder were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a March 2001 letter, the RO notified the veteran of the 
evidence he might submit to substantiate his claims.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The veteran has alleged that, on 2 occasions during his 
active service, he sustained orthopedic injuries.  He has 
stated that, in October 1953, in Japan, another Marine who 
was on a ledge above him slipped and dropped a heavy machine 
gun on his right shoulder.  He has also stated that, in 
January 1954, in Okinawa, Japan, while on maneuvers, he 
stepped into a crevice, twisted his right leg, and injured 
his right ankle, knee, and hip.  

The veteran's service medical records which were obtained by 
the RO are negative for any injuries to the right upper 
extremity or to the right lower extremity.  However, the 
veteran submitted a photocopy of a service medical record 
entry dated October 5, 1953, which noted that an X-ray of the 
right clavicle was negative.  The veteran has stated that he 
obtained some service medical records from an office in St. 
Louis in the 1970s and that, in 1977, he turned several pages 
of these documents which related to the injury to his right 
leg over to one of his treating physicians.  The veteran did 
not indicate that he had made and retained copies of the 
documents in question.

The Board finds that further efforts to obtain additional 
service medical records from official sources are not 
necessary, because, for the purpose of this decision, the 
Board will assume, based on the veteran's testimony, which 
was credible in that regard, that he did in fact sustain an 
injury to his right shoulder in October 1953 and injuries to 
his right ankle, knee, and hip in January 1954.

The service medical records reveal that, in January 1956, the 
veteran underwent an examination for release from active 
duty.  At that examination, his upper extremities and lower 
extremities were evaluated as normal.

During the pendency of this appeal, the veteran identified 
various providers of postservice medical and surgical 
treatment to him, and the RO obtained records of such 
treatment.  The postservice treatment records are negative 
for any reference to the veteran's right ankle and right hip.  
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
Because there is no competent medical evidence of a diagnosis 
of a current disorder of the right ankle or right hip, 
entitlement to service connection for such disabilities is 
not established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003); Rabideau, supra.

The veteran's postservice private medical records show that, 
in October 1979, he underwent right knee surgery, consisting 
of a patellectomy and quadricepsplasty, and that, in July 
2001, he underwent a right total knee arthroplasty.  The 
records also show that, in February 1998, he underwent right 
shoulder surgery, consisting of a subacromial depression and 
rotator cuff repair, which was the first of 3 such 
procedures.  The postservice medical records do not contain 
any finding or opinion by a physician that the disorder of 
the right knee which was surgically treated in 1979 was 
related to an injury in service in 1954.  Similarly, the 
postservice medical records do not contain any finding or 
opinion by a physician that the disorder of the right 
shoulder which was surgically treated in 1998 was related to 
an injury in service in 1953.  

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (2003).

With regard to the veteran's right shoulder and right knee, 
chronic disability of those joints was not shown in his 
service medical records.  In fact, as noted above, his upper 
and lower extremities were evaluated as normal at a service 
separation examination.  The veteran has alleged that he has 
had right shoulder and right knee symptoms since the injuries 
which he sustained in service, but he has not submitted any 
evidence to corroborate his statements in that regard.  At 
the hearing in May 2003, he testified that he received no 
treatment for his right knee after service until 1977, which 
was 21 years after his separation from service.  The record 
shows that the veteran did not receive any treatment for his 
right shoulder earlier than he did for his right knee.  With 
no record of treatment of the right shoulder or right knee 
for over 20 years after service and no statements by persons 
other than the claimant to show continuous symptoms of the 
right shoulder and right knee since service, the Board must 
find that the preponderance of the credible evidence is 
against a finding of continuity of symptomatology after 
service of the right shoulder and right knee.  Therefore, 
service connection on the basis of continuity of 
symptomatology is not warranted.  See 38 C.F.R. § 3.303(b) 
(2003).

Because there is no competent medical evidence linking a 
current disorder of the right shoulder or right knee to the 
veteran's period of active service and because continuity of 
symptomatology has not been demonstrated, the Board concludes 
that there is no basis in the record on which service 
connection for residuals of injuries to the right shoulder 
and right knee may be allowed at this time.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  As 
previously stated, service connection for disorders of the 
right ankle and right hip is being denied on the basis that 
there is no competent medical evidence of record of a 
diagnosis of current disabilities of those joints.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

The Board points out to the veteran that he may attempt to 
reopen his claims by submitting new and material evidence to 
the RO, and he may confer with his representative in that 
regard.





ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.

Entitlement to service connection for residuals of a right 
hip injury is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for residuals of a right 
shoulder injury is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



